DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 02/16/2022 (“02-16-22 OA”), the Applicant amended claims 12 and 20 into independent claims, cancelled claims 1-8, 15 and 19 and added new claims 21-23 in a reply filed on 05/13/2022.
	Currently, claims 9-14, 16-18 and 20-23 are examined as below.
Response to Arguments
Applicant’s amendment to claim 9 has overcome the claim objections as set forth under line item number 1 in the 02-16-22 OA.
Applicant’s amendments to claims 15-16 have overcome the 112(b) rejections as set forth under line item number 2 in the 02-16-22 OA.
Applicant’s amendments to claims 12 and 20 have overcome the prior-art rejections as set forth under line item numbers 3-7 in the 02-16-22 OA.
New reference is introduced. New grounds of rejections under 35 U.S.C. 102(a)(1) and 112(b), and claim objections are provided as follows. 
Claim Objections
Claims 9-11 and 16-18 are objected to under 37 CFR 1.75(c) as being in improper form because these claims do not refer to a preceding claim. In this instance, claims 9-11 refer to a succeeding claim 12, and claims 16-18 refer to a succeeding claim 20. See MPEP § 608.01(n).   Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 20 is indefinite, because the limitation “the light-emitting surface of the light-emitting device” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 16-18 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0234942 A1 to Nakagome et al. (“Nakagome”)


    PNG
    media_image1.png
    647
    538
    media_image1.png
    Greyscale

	Regarding independent claim 21, Nakagome in Fig. 1 teaches a semiconductor device package 1 (¶ 42, display device 1), comprising: 
a light-emitting device 6 (¶ 43-¶ 44, light source 6 being a light emitting device) having a light-emitting surface (Fig. 1 & ¶ 43, upper surface); and 
a diffuser structure 8 (¶ 43, optical component 8 diffusing light H emitted from the light source 6) above the light-emitting surface of the light-emitting device 6 (Fig. 1),
wherein the diffuser structure 8 comprises a micro lens array 18 (Fig. 1 & ¶ 45, micro lenses 18 form a micro lens array) on a first surface 13b (¶ 45, surface 13b) facing the light-emitting surface of the light-emitting device 6 and a convex lens 14 (¶ 45, semispherical micro lens 14 is a convex lens) on a second surface 13a (¶ 45, surface 13a) opposite to the first surface 13b.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12-14 are allowed.
Independent claim 12 is allowed, because claim 12 includes previously-indicated allowable subject matter of claim 12 and has been rewritten in independent form to include all of the limitations of the base claim and any intervening claim as set forth under line item number 8 in the 02-16-22 OA.
Claims 13-14 are allowed, because they depend from the allowed claim 12.
Claims 9-11 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim; and (iii) the claim objections set forth in this Office action are overcome.
Claims 9-11 would be allowable, because they depend from the allowed claim 12.
Claim 22 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 22, wherein the light-emitting surface of the light-emitting device has a first side and a second side angled with the first side, and a length of the first side of the light-emitting surface is greater than a length of the second side of the light-emitting surface; and the semiconductor device package further comprises: an optical sensor disposed below the diffuser structure and adjacent to the first side of the light-emitting surface, the optical sensor being configured to detect a reflected light reflected by the diffuser structure.
Claim 23 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 23, wherein a light emitted by the light-emitting device and reflected by the diffuser structure forms a luminous intensity pattern, the luminous intensity pattern has a first region having a maximum light intensity and a second region having a light intensity that is 10% to 30% of the maximum light intensity of the first region; and the semiconductor device package further comprises: an optical sensor disposed in the second region of the luminous intensity pattern, the optical sensor being configured to detect a reflected light reflected by the diffuser structure.
Claims 16-18 and 20 are rejected.
Claims 16-18 and 20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim; and the claim objections set forth in this Office action are overcome.
Independent claim 20 would be allowable, because claim 20 includes previously-indicated allowable subject matter of claim 20 and has been rewritten in independent form to include all of the limitations of the base claim and intervening claims as set forth under line item number 9 in the 02-16-22 OA.
Claims 16-18 would be allowable, because they depend from the allowable claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895       

/JAY C CHANG/Primary Examiner, Art Unit 2895